Citation Nr: 0941519	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-31 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent from 
November 20, 2003 to May 11, 2006, for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a Board hearing at the San Antonio, Texas, VA 
satellite office in May 2009.   

In May 2009, the Veteran withdrew claims of entitlement to 
service connection for bilateral hearing loss and to an 
increased rating for a left shoulder injury.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

A May 2004 VA clinical record indicates that the Veteran had 
recently been treated by a private physician, Dr. Valdespino, 
and had been prescribed clonazepam.  An August 2004 VA 
clinical record references the fact that the Veteran had been 
taking clonazepam for anxiety and seizures which had been 
prescribed by a private physician.  A July 2005 VA clinical 
record indicates the Veteran reported he had been taking 
clonazepam and Xanax which were prescribed by his primary 
care physician, but there was no record of this medication in 
the VA data base.  In January 2006, it was noted that the 
Veteran was receiving treatment at a private clinic.  No 
treatment records from this private physician have been 
requested or obtained.  Attempts should be made to obtain 
this evidence.  

The Veteran testified before the undersigned in May 2009 that 
he had been informed by a VA health care professional in 
approximately 2005 that he was a schizophrenic.  A review of 
the claims file reveals that there are no VA medical records 
which reference schizophrenia.  It appears that not all the 
pertinent VA medical records have been obtained.  Attempts 
should be made to obtain all pertinent VA medical records 
dated between 2003 and 2006.  

In June 2009, the Veteran submitted numerous documents 
directly to the Board which were pertinent to his claim.  
These documents were not reviewed by the RO nor have they 
been accompanied by a waiver of review by the RO.  The 
documents must be sent to the RO for initial review.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for mental disorders from 2003 to 
2006.  After securing any necessary 
releases, obtain these records.  The 
Board is particularly interested in 
obtaining the records from a private 
physician, Dr. Valdespino.  Regardless of 
the Veteran's response, obtain all 
outstanding VA medical records.  The 
Board is particularly interested in 
obtaining VA clinical records and Vet 
Center records dated from 2003 to 2006, 
as well as from March 12, 2008 to the 
present, which have not already been 
associated with the claims file.  

2.  After completing any additional 
necessary development, readjudicate the 
claim of entitlement to an initial rating 
in excess of 50 percent from November 20, 
2003 to May 11, 2006, for the service-
connected PTSD.  If the decision remains 
adverse to the Veteran, then he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case which includes a discussion of all 
evidence received since the last 
supplemental statement of the case was 
promulgated and be afforded an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

